ON PETITION FOR REHEARING
McCORD, Chief Judge.
In their Petition for Rehearing, appellees . call our attention to the fact that the Supreme Court in Helman v. Seaboard Coast Line Railroad Company, 349 So.2d 1187 (opinion filed July 28, 1977, Petition for Rehearing denied September 15, 1977), reversed Seaboard Coast Line Railroad Company v. Helman, 330 So.2d 761 (Fla. 4th DCA 1976), which latter opinion we cited and quoted from in our opinion in the case sub judice. Although we confess that we overlooked and did not consider the Supreme Court’s opinion in Helman, it not having been cited to us by either party, we have now reviewed it and do not find that the Supreme Court’s reversal goes to the particular point for which we cited it. The Supreme Court in its opinion in Helman *481summed up the basis for its reversal as follows:
“ . For the District Court’s decision to be sustained, there needed to be a complete absence of competent evidence to support the verdict, or, in the alternative, it was necessary that the evidence be of such a nature that reasonable men could only conclude that the behavior of the individual driving petitioner’s truck was the sole proximate cause of the accident. Neither is apparent from the record in the instant cause.”
In the ease sub judice, not only was there a complete absence of competent evidence to support the verdict, but also the evidence was of such a nature that reasonable men could only conclude that the behavior of the individual driving the vehicle was the sole proximate cause of the accident. We have considered the other points raised by appel-lees’ Petition for Rehearing and find them to be without merit.
Petition for Rehearing Denied.
MILLS, J., and YAWN, THERON A., Jr., Associate Judge, concur.